Citation Nr: 1645559	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to March 1961.   

This matter first came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board previously denied this appeal in March 2016.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in September 2016 granting a September 2016 Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR, and the matter is now before the Board pursuant to the Court's remand.   

The issue of service connection for recurrent left ear infections and associated symptoms such as pain and ear blockage has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

The Veteran's left ear hearing loss is manifested by no worse than an auditory acuity Level II.  The Veteran's right ear is not service connected.   



CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a compensable rating for left ear hearing loss.  He feels that the severity of his hearing loss warrants a higher rating. 

He filed a claim for increase in August 2011, which begins the period of appellate review now before the Board.  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a noncompensable (zero percent) rating throughout the entire appeal period.  

As a threshold matter, the Board wishes to reiterate that his appeal was previously denied by the Board in March 2016.  The matter has now been remanded by the Court pursuant to a JMR.  In the JMR, the parties agreed that the Board failed to address whether the evidence of recurrent left ear infections and associated symptoms such as pain and ear blockage, should be considered in analyzing the appropriateness of extraschedular referral.  See JMR at 2.  As summarized in the JMR, while the Board acknowledged that the Veteran had been treated for left ear otitis in its decision, it did not address his left ear infection symptoms in analyzing whether the claim for an increased evaluation for his service-connected left ear hearing loss warranted extraschedular referral.  See JMR at 3.  The parties agreed that the Board, on remand, must address the record evidence of recurrent left ear infections and associated symptoms such as pain and ear blockage, and address whether these bear on its findings concerning referral for extraschedular consideration and/or raise a claim for service connection for an additional left ear condition that should be adjudicated by the RO.  See JMR at 3.  

As reflected in the introduction section of this decision, the Board now finds that the symptoms involving recurrent left ear infections and associated symptoms such as pain and ear blockage represent a separate claim of service connection.  Importantly, in this regard, the Board finds that these symptoms are distinct from hearing loss and can be expressed without recourse to complex medical terminology.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran himself has expressed such a distinction.  In an August 2011 claim, he requested "consideration of service connection for ear condition // hearing loss // tinnitus."  The RO requested clarification of this claim, and an August 2011 Report of General Information recorded the Veteran's statement that "the ear condition is the hearing loss an[d] tinnitus.  [The] Veteran stated that there is not an add[it]ional ear condition other than the hearing loss and tinnitus."  In a September 2011 claim, however, he wrote that he had a "chronic ear problem"  He describing "a constant ringing in both of my ears" and being "hard of hearing."  He further described treatment for an "ear fungus" during service, which had "gotten worse and I have lost almost all the hearing."  Due to this, he reported "having a constant pain in the left ear and the ear seems to be stopped up all the time," plus bleeding in February 2011.  He sought treatment, "but still can not hear and the ear seems to be stopped up all the time," and he was told that his ear drum was misshaped due to an acid treatment during service.  He sought follow-up treatment at VA, at which time he was told that "the left ear appears to stay stopped up."  

In light of his statements, which are consistent with the medical records, these symptoms are separate from hearing loss.  The Board finds that those symptoms should not be considered in the extraschedular analysis for hearing loss.  Instead, he should be provided full due process in determining whether service connection may be warranted for those symptoms (which, by inference, could result in a separate schedular rating should service connection be granted).  

The Board will proceed accordingly.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Effective June 10, 1999, exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

C. Application of the Rating Schedule

After further consideration, a compensable rating must be denied as the evidence does not show a disability picture at a compensable level.  

VA and private treatment records show that the Veteran was treated for left ear otitis externa in February 2011.  His wife was concerned that his hearing had worsened in August 2011.  Private treatment records dated in February 2011 and March 2011 show moderate to severe mixed hearing loss in the left ear and treatment for diagnosed otitis externa.  

The Veteran underwent a VA audiological examination in May 2012.  At that examination, the Veteran reported difficulty understanding speech whenever he was in a group of people.  He further had difficulty understanding speech when watching television or when talking on the telephone.  On audiometric testing, pure tone thresholds, in decibels, in the Veteran's left ear, as follows:   



HERTZ

1000
2000
3000
4000
AVG.
LEFT
40
60
55
50
51

The average pure tone threshold in the Veteran's left ear was 51 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The diagnoses included sensorineural hearing loss in the Veteran's left ear.  

The Board notes that the May 2012 VA audiological examination showed a decibel average and speech discrimination score that correlates to an auditory acuity Level II in the left ear under Table VI of 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service connected, it is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.   

The private treatment records include a March 2011 audiogram.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
45
75
75
60
64

Speech discrimination scores were 76 percent left ear.  

The record does not affirmatively show that the Maryland CNC test was used, which is required for an adequate rating.  Nevertheless, even though the audiometric readings appear to be similar to somewhat worse than the May 2012 examination, the evidence in the private audiogram would not result in a higher rating even if Maryland CNC was used.  The average and speech discrimination score that correlates to auditory acuity Level IV in the left ear under Table VI of 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service connected, it is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.   

To summarize, based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating.  In applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  

Accordingly, even after resolving all reasonable doubt in the Veteran's favor, the preponderance of the evidence is against the claim for entitlement to a higher (compensable) rating for left ear hearing loss.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  

In this case, the Board finds that the disability picture of the Veteran's left ear hearing loss is reasonably contemplated by the rating schedule.  The VA examination report and other evidence of record describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 477 (2007).  

As indicated, the Veteran has reported difficulty understanding speech when in a group of people.  He has had difficulty understanding speech when watching television or when talking on the telephone. 

The Board recognizes that these functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made on this basis, however, because VA's rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.   

Moreover, the diagnostic criteria for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."   Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."). 

Because the rating schedule was specifically designed to compensate for hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing, including difficulty hearing in groups, difficulty hearing a television, and, difficulty on the telephone.  See 38 C.F.R. § 4.86. 

Aside from these functional effects, the Veteran has not described, and the evidence does not show, any non-hearing acuity symptoms associated with his left ear hearing loss.  To reiterate, the Veteran has raised a separate claim of service connection for recurrent left ear infections and associated symptoms such as pain and ear blockage.  Because those symptoms represent a distinct and separate claim of service connection, those symptoms may not be considered when determining whether to refer the left ear hearing loss disability for extraschedular consideration.  Aside from those symptoms, no other symptoms are indicated.  

The Veteran wears hearing aids.  Again here, extraschedular cannot be made on this basis because the rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids"  See 64 Fed. Reg. at 25204; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made on the basis of the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.  Accordingly, there is no basis here for extraschedular referral.  

In summary, the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.   


ORDER

A higher (compensable) disability rating for left ear hearing loss is denied.   




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


